1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT

8                                  EASTERN DISTRICT OF CALIFORNIA

9
10   G.F., by and through her guardian ad litem        )    Case No.: 1:19-cv-01571- DAD JLT
     REGINA FERNANDEZ,                                 )
11                                                     )    ORDER DIRECTING THE CLERK OF COURT
                    Plaintiff,                         )    TO CLOSE THIS ACTION AS TO
12                                                     )    DEFENDANT BRANDI BALL AND TO
            v.                                         )    UPDATE THE DOCKET
13                                                     )
     KERN HIGH SCHOOL DISTRICT, et al.,                )    (Doc. 13)
14                                                     )
                    Defendants.                        )
15
16          The parties have stipulated to the dismissal of defendant Brandi Ball “from all causes of action”

17   without prejudice. (Doc. 13 at 1) In addition, the parties stipulated to the dismissal of the sixth cause

18   of action to the extent it was stated against defendants Ed Watts and Robert Moore. (Id. at 2) Pursuant

19   to Fed.R.Civ.P. 41(a)(1)(A)(ii), a plaintiff may dismiss claims “without a court order by filing . . . a

20   stipulation of dismissal signed by all parties who have appeared.” Because all remaining parties that

21   have appeared signed the stipulation, it “automatically” terminated the identified claims. Wilson v. City

22   of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Thus, the Clerk of Court is DIRECTED to close this

23   action only as to Defendant Brandi Ball and update the docket.

24
25   IT IS SO ORDERED.

26      Dated:     January 13, 2020                              /s/ Jennifer L. Thurston
27                                                         UNITED STATES MAGISTRATE JUDGE

28
